UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1632


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-02456-GJH)


Submitted: November 27, 2017                                 Decided: December 6, 2017


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Michael Kelly Guss, WASHINGTON
METROPOLITAN AREA TRANSIT AUTHORITY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders dismissing this action alleging

discrimination in employment and a conspiracy concerning child custody and denying

her motions for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sewell v.

Washington Metro. Area Transit Auth., No. 8:16-cv-02456-GJH (D. Md. July 19 &

Aug. 29, 2016; Mar. 13 & May 1, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2